DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements filed 10/5/18 and 11/30/20 have been considered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Clingerman et al. (US 2015/0311547) in view of Maier et al. (US 2007/0138309).
Regarding claims 1 and 2, Clingerman teaches a fuel cell system comprising a fluid control valve, or back pressure valve (34), in a reactant gas discharge channel, or cathode exhaust line (26), through which a reactant gas discharged from a fuel cell (12) flows (Figures 1 and 7, [0025]). The valve (34) of Clingerman is adapted to open and close the reactant gas discharge channel (abstract).
Further regarding claims 1 and 2, Clingerman is silent on the structure of the valve.
Maier teaches a fuel cell system comprising a fluid control valve (24) provided in a reactant gas discharge channel, or cathode exhaust line (18) (Figure 1, [0025). Maier teaches that the valve body, or 
Maier teaches that the butterfly valve is well known to those skilled in the art for use as proportional control valves ([0011]).
It would have been obvious to the skilled artisan at the time of the invention to use a known butterfly valve such as the valve taught by Maier as the backflow valve of Clingerman and the results of the substitution would have been predictable. MPEP 2143 I B

With regard to the angle of the valve body relative to a vertical plane, it is seen in Figure 7 of Clingerman that the reactant gas discharge channel (26) is angled such that reactant gas flows downward with respect to gravity, and that it is designed to take advantage of gravity in order to collect water in the sump (84). Further, Clingerman teaches that the fuel cell system is designed to account for up to 17ᵒ grade, for example when a vehicle is parted on a driveway with an incline ([0036]).
It would have been obvious to the skilled artisan to ensure that the valve plate of Clingerman in view of Maier is tightly fitted to the discharge channel (26) of Clingerman in order to close the valve when desired.
With further regard to claims 1 and 2, and regarding claims 4 and 6, when considering the angle of the discharge channel, the skilled artisan will easily understand that, since the channel of Clingerman is not perfectly horizontal, the valve plate will necessarily be tilted relative to a vertical plane such that it is facing upstream in order to fully block flow of reactant gas as needed. It has been held that it is not inventive to discover workable ranges by routine experimentation. MPEP 2144.05 II A

As for claims 3 and 5, the examiner finds that it is well within the ordinary level of skill in the art to find a workable angle for the tilt of the exhaust channel, and therefore the tilt of the valve plate, in order to accommodate an incline of the vehicle. It has been held that it is not inventive to discover workable ranges by routine experimentation. MPEP 2144.05 II A

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALIX ECHELMEYER EGGERDING whose telephone number is (571)272-1101.  The examiner can normally be reached on 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALIX E EGGERDING/Primary Examiner, Art Unit 1729